Citation Nr: 0631726	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-41 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to in-service 
asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from June 1963 to December 
1967.  

The RO received the veteran's claim in February 2004.  The 
May 2004 rating decision denied the claim and the veteran 
appealed.

The veteran provided personal testimony at a videoconference 
hearing which was chaired by the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing has been 
prepared and is associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

In May 2005, the RO received the veteran's claim to reopen a 
previously denied hearing loss claim and to reopen a 
previously denied claim for service connection for 
peripheral neuropathy.  The RO denied these claims in an 
August 2005 rating decision.  To the Board's knowledge, the 
veteran has not appealed that decision.  The issues 
addressed in those decisions are thus not in appellate 
status, and they will not be mentioned any further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].


REMAND

The veteran seeks service connection for  COPD caused by 
asbestos exposure during service.  In substance, he contends 
that while assigned to the USS Colonial (LSD 18) and USS 
Point Defiance (LSD 31), he was exposed to asbestos which 
was used as insulation on steam piping he repaired 
throughout the ship.  For the reasons set out below, the 
Board remands the case for further evidentiary development.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-
1), Part VI, 7.21.  

The United Sates Court of Appeals for Veterans Claims (the 
Court) has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  See Ennis v. Brown, 4 
Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis). Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. Cancers of the larynx 
and pharynx, as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction. Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos. Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos 
exposure, VA must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease.  See M21-1, Part VI, 7.21; 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).



Reasons for remand

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  A brief 
review of the evidence will illustrate the evidence that 
requires development.

In this case, relating to element (1), the file includes a 
diagnosis of COPD.  Regarding element (2), in-service 
incurrence, the Board finds credible the veteran's testimony 
to the refect that he was exposed to asbestos while working 
aboard ships.  As noted above, asbestos has been used 
extensively in the past in ship construction.  This element 
has also been arguably satisfied.  

With regard to element (3), VA medical examinations 
conducted in January and July of 2004 were not focused on 
the etiology of the veteran's COPD, and they particularly 
did not address the veteran's contentions regarding asbestos 
exposure.  The Board further notes that the file contains an 
opinion dated October 2004, based on a review of the 
veteran's medical file.  The opinion specifically states 
that the file did not contain current PFT results and 
intimated that the opinion was based on incomplete records.  

The issue raises questions that must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, a medical examination is in order to determine 
the etiology of veteran's COPD.  



This case is therefore REMANDED for the following actions:

1.  The veteran should be accorded an 
examination by a medical practitioner 
who should determine the etiology of the 
veteran's COPD.  The examiner should 
review the veteran's claim folder, 
specifically including this Remand.  The 
examiner should express an opinion 
whether it is likely as not that COPD 
was incurred in or due to his naval 
service, and in particular as a result 
of the veteran's claimed exposure to 
asbestos.  Any appropriate diagnostic 
testing, including pulmonary function 
testing and/or radiographic studies, 
should be undertaken, if deemed to be 
necessary by the examiner.    The report 
of the examination should be associated 
with the veteran's VA claims folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
COPD due to asbestos exposure.  If the 
benefits sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West,
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


